Citation Nr: 1215973	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for residuals of prostate cancer, including urinary dysfunction and erectile dysfunction, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States from February 1968 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  In that rating decision, the RO denied the claim for entitlement to service connection for residuals of prostate cancer, to include urinary dysfunction and erectile dysfunction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of prostate cancer, to include urinary dysfunction and erectile dysfunction, as a result of his active military service.   Specifically, he asserts that he was exposed to herbicide agents, possibly such as Agent Orange, while he was stationed at the Ubon Royal Thai Air Force Base (RTAFB) in Thailand.  The Veteran maintains that he was exposed to herbicide agents used to control the vegetation along the base perimeter.  The Veteran recalls that on January 13, 1970, the Ubon RTAFB came under attack and his unit was directed to reassemble at the Bomb Dump that was located just inside the outer perimeter of the air fields.  The Veteran states that during the hours of the attack, he and other members of his unit were required to lay face down in the barren dirt near the outer perimeter fence until the attack ceased.  

The Veteran maintains that on January 13, 1970, he was exposed to herbicide agents used to control the vegetation along the base perimeter at the Ubon RTAFB and that he developed prostate cancer as a result of the in-service exposure.  Therefore, he contends that service connection is warranted for residuals of prostate cancer, including secondary urinary dysfunction and erectile dysfunction. 

The Veteran's service personnel records reflect that he served in Thailand at Ubon RTAFB, as weapons specialist assigned to the 408th Munitions Maintenance Squadron from September 1969 to September 1970.  The records do not contain information concerning exposure to herbicide agents, but they do expressly establish that he served in Thailand.  

With regard to the Veteran's assertions of herbicide exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a place other than the Republic of Vietnam.  In a May 2010 bulletin, Compensation and Pension (C&P) indicated that it has determined that there was significant use of herbicides along the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was "commercial" in nature rather than "tactical" (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

VA procedures direct, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases, including Ubon RTAFB, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  VA Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q) (September 15, 2011).  If herbicide exposure cannot be conceded based upon the above described facts, and the veteran has provided for the approximate dates, location, and nature of the alleged herbicide exposure, and the information provided is sufficient to permit a search by the Joint Service Records Research Center (JSRRC), a request is to be sent to the JSRRC for verification of herbicide exposure.  Id.  

As a weapons specialist, the Veteran is not presumed to have been assigned duty along the air base perimeter.  See Id.  Also, a November 2009 response from the Joint Service Records Research Center (JSRRC) shows that a review of the available historical documents do not specifically mention that the Veteran or his unit performed perimeter guard duty.  Nor does a review of the Veteran's service personnel records show his specific duty assignments involved duty on or near the perimeters of this base.  

The Board acknowledges that the record contains a January 2010 response from the DOD Armed Forces Pest Management Board (AFPMB), which shows that a review of their records did not reveal any evidence of commercial herbicide spraying at Ubon Airfield during the period that the Veteran was stationed there.  Their search results reveal reports describing use of malathion for controlling mosquitoes.  Although the AFPMB response does confirm commercial herbicide at Ubon RTAFB, it also does not conclusively rule out such use.  

Given C&P directives conceding herbicide use along the perimeter of Ubon RTAFB, the Board must determine whether there is credible evidence of the Veteran's exposure to herbicides while he was stationed at Ubon RTAFB.  Based on the current information of record, the Veteran's alleged herbicide exposure cannot be conceded.  Thus, the Board finds that additional development is needed to determine if the Veteran's service duties placed him on or near the perimeters of the Thailand military base where he was stationed.

The Veteran has provided statements concerning exposure to herbicide agents on January 13, 1970, when his unit re-assemable at the Bomb Dump near the base perimeter fences (of the Ubon RTAFB) during the enemy attack on that date.  

Moreover, the Board recognizes that in the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  To that extent,  the Board notes that if development of additional evidence supports a finding that the alleged enemy attack on January 13, 1970, actually occurred, then the relaxed standards for combat veterans under 38 U.S.C.A. § 1154(b) may apply, and the Veteran's lay statements could be satisfactory lay evidence of service incurrence of herbicide exposure.

The Board finds that additional evidence, and in particular, lay statements and/or official reports that bolster the Veteran's reports regarding the circumstances surrounding the January 1970 incident would be helpful in this matter.  

On remand, the RO/AMC should ask the Veteran to provide additional information with regard to the nature of any actual herbicide exposure, including obtaining supporting "buddy" statements from individuals also involved in the January 1970 incident.  Any such statement should clearly indicate that the individual observed the Veteran and his unit assembled near the base perimeter as well as the circumstances leading up thereto.  This information should then be submitted to the Joint Service Records Research Center (JSRRC) for verification of the alleged enemy attack at Ubon RTAFB on or around January 13, 1970. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he is being given an additional opportunity to submit "buddy" statements from individuals also involved in the alleged January 13, 1970 incident that placed them along the base perimeter of the Ubon RTAFB.  Such notice should inform him that any statement should clearly indicate that the individual observed the Veteran and his unit assembled near the base perimeter as well as the circumstances leading up thereto.

2.  The RO/AMC should contact the U.S. Army and Joint Services Records Research Center (JSRRC), provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed enemy attack on or around January 13, 1970 at the Ubon RTAFB. This request should include the information presented in the evidence submitted by the Veteran.

3.  After completion of the above and any additional development deemed necessary by the RO/AMC, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If any benefits sought on appeal are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


